Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

BUCKINGHAM FOUNTAIN HOTEL LLC

 

“SELLER”

 

AND

 

SHC COLUMBUS DRIVE, LLC

 

“PURCHASER”

 

DATED AS OF: JULY 13, 2005

 

PROPERTY:

 

THE FAIRMONT CHICAGO

 

CHICAGO, ILLINOIS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

  

THE PROPERTY; PURCHASE PRICE

   1

SECTION 1.01

  

The Property

   1

SECTION 1.02

  

Purchase Price

   3

ARTICLE 2

  

THE CLOSING

   4

SECTION 2.01

  

The Closing

   4

SECTION 2.02

  

Due Diligence

   4

ARTICLE 3

  

TITLE TO THE PROPERTY

   5

SECTION 3.01

  

Title to the Property

   5

ARTICLE 4

  

REPRESENTATIONS AND WARRANTIES

   7

SECTION 4.01

  

Seller’s Representations and Warranties

   7

SECTION 4.02

  

Purchaser’s Representations and Warranties

   8

SECTION 4.03

  

Certain Limitations on Seller’s Representations and Warranties

   9

SECTION 4.04

  

Survival of Representations and Warranties

   9

SECTION 4.05

  

No Other Representations or Warranties

   10

ARTICLE 5

  

COVENANTS OF SELLER; MUTUAL COVENANTS

   12

SECTION 5.01

  

Covenants of Seller

   12

ARTICLE 6

  

COVENANTS OF PURCHASER

   13

SECTION 6.01

  

Covenants of Purchaser

   13

SECTION 6.02

  

Survival

   14

ARTICLE 7

  

CLOSING CONDITIONS AND DELIVERIES

   14

SECTION 7.01

  

Conditions to Seller’s Obligations

   14

SECTION 7.02

  

Conditions to Purchaser’s Obligations

   14

SECTION 7.03

  

Seller’s Closing Documents

   15

SECTION 7.04

  

Purchaser’s Closing Documents

   16

SECTION 7.05

  

Conditions Generally

   16

ARTICLE 8

  

TAXES AND OTHER EXPENSES; EMPLOYEES

   17

SECTION 8.01

  

Transfer Taxes

   17

SECTION 8.02

  

Title, Escrow and Recording Fees

   17

SECTION 8.03

  

Sales Tax

   17

SECTION 8.04

  

Employees

   17

SECTION 8.05

  

Survival

   20

 

i



--------------------------------------------------------------------------------

ARTICLE 9

   CLOSING PAYMENTS AND APPORTIONMENTS    21

SECTION 9.01

  

Payments and Apportionments

   21

SECTION 9.02

  

Hotel Records

   26

SECTION 9.03

  

Survival

   26

ARTICLE 10

   CONDEMNATION AND DESTRUCTION; INSURANCE    27

SECTION 10.01

  

Condemnation

   27

SECTION 10.02

  

Destruction

   27

SECTION 10.03

  

Insurance

   27

ARTICLE 11

   BROKER    28

SECTION 11.01

  

Broker

   28

ARTICLE 12

   REMEDIES    28

SECTION 12.01

  

Remedies

   28

ARTICLE 13

   NOTICES    29

SECTION 13.01

  

Notices

   29

ARTICLE 14

   MISCELLANEOUS PROVISIONS    30

SECTION 14.01

  

Acceptance of the Property

   30

SECTION 14.02

  

Press Releases

   30

SECTION 14.03

  

Assignment

   31

SECTION 14.04

  

Binding Effect

   31

SECTION 14.05

  

Partial Invalidity

   31

SECTION 14.06

  

Recordation of Agreement

   31

SECTION 14.07

  

Entire Agreement

   31

SECTION 14.08

  

Enforcement

   31

SECTION 14.09

  

Amendment

   32

SECTION 14.10

  

Governing Law

   32

SECTION 14.11

  

Exhibits

   32

SECTION 14.12

  

No Waiver

   32

SECTION 14.13

  

Headings; Article, Section and Exhibit References

   32

SECTION 14.14

  

No Other Parties

   32

SECTION 14.15

  

Counterparts

   32

SECTION 14.16

  

Waiver of Trial by Jury

   32

SECTION 14.17

  

Time

   33

 

ii



--------------------------------------------------------------------------------

SECTION 14.18

  

Limitation on Liability

   33

SECTION 14.19

  

Confidentiality

   33

SECTION 14.20

  

Exchange Transaction

   33

ARTICLE 15

   INDEMNIFICATION    34

SECTION 15.01

  

Agreement to Indemnify

   34

SECTION 15.02

  

Indemnification Regarding Assumed Obligations

   34

SECTION 15.03

  

Notice and Cooperation on Indemnification

   34

SECTION 15.04

  

Survival of Indemnities

   34

 

iii



--------------------------------------------------------------------------------

EXHIBITS:

 

EXHIBIT A

   Description of Land

EXHIBIT B

   Escrow Agreement

EXHIBIT C

   Service Contracts

EXHIBIT D

   Equipment Leases

EXHIBIT E

   Leases

EXHIBIT E-1

   Permits

EXHIBIT F

   Assignment of Leases

EXHIBIT G

   Assignment of Service Contracts, Equipment Leases, Permits and Intellectual
Property

EXHIBIT H

   Documents

EXHIBIT I

   Bill of Sale

EXHIBIT J

   Disclosure Schedule

EXHIBIT K

   Plans and Union Contracts

EXHIBIT L

   Assignment of Management Agreement

EXHIBIT M

   Assignment of Easement Agreement

EXHIBIT M-1

   Notice of Assignment of Easement Agreement

 

iv



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Access Agreement

   4

Acquired Accounts Receivable

   21

Agreement

   1

Agreements

   2

Assignment of Easement Agreement

   16

Assignment of Leases

   15

Assignment of Management Agreement

   16

Bulk Sales Taxes

   17

Business Day

   3

Cash Balance

   3

Closing

   4

Closing Date

   4

Closing Documents

   16

COBRA

   18

Contract Liabilities

   33

Cut-Off Time

   21

Deposit

   3

Documents

   4

Easement Agreement

   16

Employees

   17

Employer Entity

   17

Equipment Leases

   7

ERISA

   18

Escrow Agent

   3

Escrow Agreement

   3

Final Closing Statement

   24

General Assignment

   15

Hotel

   1

Hotel Records

   2

Improvements

   1

Intellectual Property

   2

JLLH

   28

Land

   1

Leases

   7

Management Agreement

   4

Manager

   4

Permits

   2

Permitted Exceptions

   5

Personal Property

   2

Plans

   18

Pre-Closing Disclosure

   9

Preliminary Closing Statement

   24

 

v



--------------------------------------------------------------------------------

Prolific

   23

Property

   1

Purchase Price

   3

Purchaser

   1

Purchaser’s Accounts Receivable

   22

Purchaser’s Closing Documents

   16

Purchaser’s Representatives

   33

Removable Exceptions

   5

Retained Accounts Receivable

   22

Seller

   1

Seller’s Closing Documents

   15

Service Contracts

   7

Tangible Personal Property

   2

Title Company

   5

Title Policy

   6

Title Report

   5

Union Contracts

   19

Union Pension Plan

   19

 

vi



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), made as of the 13th day of
July, 2005 by and between BUCKINGHAM FOUNTAIN HOTEL, LLC, a Delaware limited
liability company (“Seller”), and SHC COLUMBUS DRIVE, LLC, a Delaware limited
liability company (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller is the owner of the Property (as hereinafter defined);

 

WHEREAS, Seller desires to sell the Property to Purchaser, and Purchaser desires
to purchase the Property from Seller, on the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, and subject to the terms and conditions
hereof, Seller and Purchaser hereby covenant and agree as follows:

 

ARTICLE 1

 

THE PROPERTY; PURCHASE PRICE

 

SECTION 1.01 The Property.

 

Seller shall sell, assign, transfer and convey to Purchaser, and Purchaser shall
purchase from Seller, at the price and upon and subject to the terms and
conditions hereof, Seller’s right, title and interest in the following described
property (all of which is hereinafter collectively referred to as the
“Property”):

 

(a) that certain real property commonly known as 200 North Columbus Drive,
Chicago, Illinois and more particularly described in Exhibit A attached hereto
and made a part hereof (the “Land”);

 

(b) the hotel located on the Land and commonly known as the “The Fairmont
Chicago” (the “Hotel”), and all other improvements located on the Land,
including, without limitation, any and all plumbing, air conditioning, heating,
ventilating, mechanical, electrical and other utility systems, parking lots and
facilities, landscaping, roadways, sidewalks, recreational facilities, security
devices, signs and light fixtures (collectively, the “Improvements”);

 

(c) all appliances, machinery, devices, fixtures, appurtenances, equipment,
furniture, and furnishings and articles of tangible personal property of every
kind and nature whatsoever of Seller located in or at, or used in connection
with the ownership, operation, management or maintenance of all or any part of
the Land or the Improvements, including, without limitation: pumps, tanks, hot
water and other heaters, refrigerators, dishwashers, furniture and furnishings;
radio and television sets, telephone and other communications equipment,
including antennas, and all public address systems; video cassette recording and
cable television equipment; linens, silverware, glassware, cutlery and china;
rugs, mats, carpets,



--------------------------------------------------------------------------------

paintings, sculptures, awnings, shades, screens and blinds, vinyl composition
and other floor, wall and ceiling coverings; partitions, doors and hardware;
electrical wiring and equipment; elevators and escalators; light poles, lighting
equipment and fixtures; protection equipment; recreational facilities and
equipment; heating, plumbing, washroom, toilet and lavatory fixtures and
equipment; washing machines, laundry apparatus, kitchen, dining room,
restaurant, and workshop tools, utensils and equipment; lifting, ventilating,
incinerating and compacting apparatus; sprinkler and other fire extinguishing
and fire protection apparatus or systems and alarms, detectors and other
security equipment; hoists, fittings, radiators, chutes, ducts, machinery,
landscaping, gardening, grounds keeping, sweeping, vacuuming and other cleaning,
service and maintenance equipment; fences, gates, trees, shrubs, plants and
other landscaping; all fuel; all office furniture, equipment (including safes,
cash registers and accounting and duplicating equipment) and machinery; all
blankets, bedspreads, towels, washcloths, pillows, draperies, curtains and
uniforms; consumables (to the extent permitted by law); office, cleaning,
housekeeping, engineering, laundry and valet supplies; all banquet and food
service supplies and decorations, guest supplies (including stationery, soap,
matches, light bulbs and toilet and facial tissues); supplies and food and
beverage inventory (to the extent permitted by law); and all items included
within “Property and Equipment” and, to the extent permitted by law,
“Inventories” pursuant to the Uniform System of Accounts for Hotels and Motels
(Ninth Revised Edition, 1996) (the “Tangible Personal Property”);

 

(d) the Management Agreement, Leases, Equipment Leases and Service Contracts
(collectively, the “Agreements”);

 

(e) to the extent permitted by law, licenses, franchises and permits,
certificates of occupancy, authorizations and approvals used in or relating to
the ownership, occupancy or operation of any part of the Hotel (collectively
“Permits”);

 

(f) to the extent not the property of Manager, the customer lists, guest room
and facility reservations, records, statements, invoices, files, books and other
data used by Seller and associated primarily with the ownership, use and
operation of the Hotel, including the plans, specifications, sales tax returns
and sales tax clearance letters, to the extent such are in the possession of
Seller (collectively, the “Hotel Records”);

 

(g) to the extent not the property of Manager, all trademarks, service marks,
trade dress, logos, trade names, brand names and corporate names used in any way
in connection with the property, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith and including, but not limited to, all of Seller’s right, title and
interest, if any, in and to the name “The Fairmont Chicago”, and all trademarks,
service marks, trade dress, logos and symbols used in connection with such name
to the extent Seller has exclusive rights thereto; and all additions to any of
the foregoing, replacements thereof and substitutions therefore (collectively,
the “Intellectual Property”) (the Tangible Personal Property, Agreements,
Permits, Hotel Records and Intellectual Property shall be referred to
collectively as the “Personal Property”).

 

Notwithstanding anything to the contrary set forth above or otherwise contained
herein, the Property expressly excludes all items of personal property owned by
Manager, utility companies, guests of the Hotel, tenants under Leases and
independent contractors or subject to Equipment Leases.

 

2



--------------------------------------------------------------------------------

SECTION 1.02 Purchase Price. The total consideration to be paid by Purchaser to
Seller for the Property is One Hundred Fifty-Four Million Six Hundred Fifty
Thousand Dollars ($154,650,000) (the “Purchase Price”). The Purchase Price shall
be payable by Purchaser as follows:

 

(a) Within two (2) business days following the execution hereof, Purchaser shall
deliver the sum of Nine Million Dollars ($9,000,000) (the “Deposit”) to the
Title Company, as escrow agent (“Escrow Agent”), by wire transfer of immediately
available federal funds to Escrow Agent’s account, which shall be
non-refundable, except as otherwise expressly provided in this Agreement. For
purposes of this Agreement, “business day” shall mean any day except for
Saturday, Sunday and legal holidays in the states of Illinois and California. In
the event that Purchaser fails to deposit the Initial Deposit with Escrow Agent
within such two (2) business day period, such failure shall constitute a
material breach of this Agreement and Seller may elect to terminate this
Agreement and receive the portion of the Deposit deposited with Escrow Agent, if
any, as of the date of termination. The Deposit shall be held and paid by Escrow
Agent in accordance with that certain escrow agreement to be executed
contemporaneously herewith among Seller, Purchaser and Escrow Agent in the form
attached hereto as Exhibit B (the “Escrow Agreement”). Any and all interest
earned on the Deposit shall be included as part of the “Deposit” and shall be
reported to Purchaser’s federal tax identification number. If the Closing
contemplated by this Agreement is completed, at Closing the Deposit shall be
credited against the Purchase Price.

 

(b) Seller and Purchaser hereby agree that in connection with the allocation of
property in accordance with the residual method set forth in Treasury
Regulations promulgated under Section 338(b)(5) of the Internal Revenue Code of
1986, as amended, the portion of the Purchase Price allocated to the Personal
Property will be Thirteen Million Nine Hundred Eighteen Thousand Five Hundred
Dollars ($13,918,500), the portion of the Purchase Price allocated to the Land
will be Fifteen Million Four Hundred Sixty-Five Thousand Dollars ($15,465,000)
and the portion of the Purchase Price allocated to the Improvements will be One
Hundred Twenty-Five Million Two Hundred Sixty-Six Thousand Five Hundred Dollars
($125,266,500). Seller and Purchaser hereby agree that each will consistently
reflect the allocation on their respective federal, state and local tax returns
and that this allocation will be used in connection with state, county and city
transfer tax returns filed in connection with the transaction contemplated in
this Agreement.

 

(c) At Closing, Purchaser shall pay to Seller the Purchase Price by immediately
available federal funds wire transferred to Escrow Agent, subject, however, to
such adjustments as are required by this Agreement and less any Deposit
previously released to Seller (such amount, as adjusted, being referred to as
the “Cash Balance”). Purchaser shall deliver the Cash Balance to Escrow Agent in
sufficient time and manner so that Title Company will be able to record the
necessary documents and disburse funds to Seller on the Closing Date.

 

(d) If as a result of the transaction contemplated by this Agreement, Seller
incurs a complete or partial withdrawal in connection with the Union Pension
Plan, despite Seller and

 

3



--------------------------------------------------------------------------------

Purchaser’s intent to avoid such a complete or partial withdrawal in compliance
with Section 4204 of ERISA pursuant to Section 8.04(f) of this Agreement,
Purchaser shall pay to Seller the amount of One Million One Hundred Seventy-Five
Thousand Dollars ($1,175,000) within ten (10) days after notice from Seller,
which notice shall include reasonable evidence that Seller has incurred such a
complete or partial withdrawal. The provisions of this Section 1.02(d) shall
survive the Closing.

 

ARTICLE 2

 

THE CLOSING

 

SECTION 2.01 The Closing.

 

The “Closing” of the transaction contemplated by this Agreement (that is, the
payment of the Purchase Price, the transfer of title to the Property, and the
satisfaction of all other terms and conditions of this Agreement, unless waived
by the party to whose benefit any condition runs) shall occur no later than
August 31, 2005 (the “Closing Date”), at the office of the Escrow Agent.

 

SECTION 2.02 Due Diligence.

 

(a) Purchaser hereby acknowledges that Seller has previously provided or made
available to Purchaser copies or originals of the documents listed on Exhibit H
attached hereto (the “Documents”). Purchaser acknowledges that many of the
Documents were prepared by third parties other than Seller, and in many
instances, may have been prepared prior to the time that the persons who now
control Seller had any active involvement in the Property. Purchaser further
acknowledges and agrees that, except as expressly set forth in Section 4.01,
neither Seller nor any of Seller’s agents, employees, advisors, consultants or
contractors has made any warranty or representation, or undertaken any
independent investigation, regarding the truth, accuracy or completeness of any
of the Documents or the source(s) thereof.

 

(b) Purchaser acknowledges that pursuant to that certain Access Agreement by and
between Seller and Purchaser dated as of May 23, 2005, as amended by that
certain First Amendment to Access Agreement dated as of May 26, 2005 and that
certain Second Amendment to Access Agreement dated as of June7, 2005 (as
amended, the “Access Agreement”) from May 23, 2005 to June 29, 2005, Purchaser
had the right, at reasonable times, (i) to enter upon the Property to make
reasonable engineering tests and physical inspections and Seller shall
reasonably cooperate with Purchaser, or its agents, in arranging such tests and
inspections, (ii) to inspect all books and records pertaining to the operation
of the Property (and Seller shall supply such documentation, to the extent such
documentation is available, as Purchaser or Purchaser’s accountants or other
representatives may reasonably request to facilitate such review), and (iii) to
inspect all Documents, zoning or other governmental use restrictions.

 

(c) Seller has advised Purchaser that the Hotel is currently managed by Fairmont
Hotels & Resorts (U.S.) Inc., a Delaware corporation (the “Manager”), pursuant
to that certain Hotel Management Agreement dated as of July 1, 2004 (the
“Management Agreement”). Purchaser shall be required to assume the Management
Agreement at Closing. Purchaser

 

4



--------------------------------------------------------------------------------

acknowledges that under the Management Agreement, Manager has the sole and
exclusive right to operate the Hotel subject to certain approval rights of Owner
and that, therefore, Owner has limited knowledge of, and ability to direct or
influence, the operation of the Hotel.

 

ARTICLE 3

 

TITLE TO THE PROPERTY

 

SECTION 3.01 Title to the Property. At Closing, Seller shall convey the Property
to Purchaser, subject to the matters which are, or are deemed to be, Permitted
Exceptions pursuant to this Article 3 (the “Permitted Exceptions”).

 

(a) Purchaser acknowledges that it has received from Chicago Title Insurance
Company, 388 Market Street, Suite 1300, San Francisco, California 94111,
Attention: Patsy West (the “Title Company”) a preliminary title report for the
Property dated May 20, 2005 (Order No. 008285150) (the “Title Report”) for the
issuance of an ALTA owner’s policy of title insurance with respect to the
Property, and copies of all exceptions referred to therein.

 

(b) Seller agrees to cause exceptions 4, 7, 8, 13, 15 and 18 of Schedule B to
the Title Report, as well as any consensual liens or encumbrances agreed to by
Seller on or after the date of this Agreement without Purchaser’s consent
(collectively, the “Removable Exceptions”), to be removed. All other exceptions
contained in the Title Report shall be deemed Permitted Exceptions. Seller shall
have until the Closing Date to attempt to remove, satisfy or cure the Removable
Exceptions and for this purpose Seller shall be entitled to a reasonable
adjournment of the Closing if additional time is required, but in no event shall
the adjournment exceed sixty (60) days after the date specified for the Closing
Date in Section 2.01 hereof. If the Closing is delayed by Seller beyond the
specified Closing Date, then the rescheduled Closing Date shall occur no sooner
than five (5) business days after the date of Seller’s notice to Purchaser
stating that Seller has removed, satisfied or cured the Removable Exceptions. If
having commenced attempts to cure any Removable Exception, Seller later notifies
Purchaser that Seller will be unable or unwilling to effect a cure thereof,
Purchaser shall, within five (5) business days after such notice has been given,
notify Seller in writing whether Purchaser shall elect (i) to accept the
conveyance of the Property subject to the Permitted Exceptions, specifically
including any Removable Exception which Seller is unable or unwilling to cure,
and without reduction of the Purchase Price, in which case the Closing shall
occur no later than ten (10) business days after Seller’s notice (unless such
date is before the scheduled Closing Date), or (ii) to terminate this Agreement
by sending written notice thereof to Seller, and upon delivery of such notice of
termination, this Agreement shall terminate and the Deposit shall be returned to
Purchaser, and thereafter neither party hereto shall have any further rights,
obligations or liabilities hereunder except those that expressly survive the
termination of this Agreement, in which event Seller shall reimburse Purchaser
for its actual out-of-pocket expenses (up to a maximum of $200,000) in
connection with the Property incurred from the date of this Agreement through
the date on which Seller so notifies Purchaser that Seller is unable or
unwilling to effect a cure of such objections as to which Seller has elected to
attempt to cure.

 

(c) At Closing, Seller shall assign to Purchaser such title to the Property as
will enable the Title Company to issue to Purchaser, a standard ALTA
(1992)Owner’s Policy of Title

 

5



--------------------------------------------------------------------------------

Insurance (the “Title Policy”) covering the Property subject only to the
Permitted Exceptions, in the amount of the Purchase Price allocated to the Land
and Improvements pursuant to Section 1.02(b). Notwithstanding anything contained
herein to the contrary, the Property shall be conveyed subject to the following
matters, which shall be deemed to be Permitted Exceptions:

 

(i) the Leases;

 

(ii) the lien of all ad valorem real estate taxes and assessments not yet due
and payable as of the Closing Date, subject to adjustment as herein provided;

 

(iii) local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property;

 

(iv) items shown on any survey obtained by Purchaser; and

 

(v) all matters directly or indirectly caused by or arising through Purchaser.

 

(d) Purchaser may, at or prior to Closing, notify Seller in writing of any
objections to title first arising between (a) the effective date of the Title
Report referred to above, and (b) the date on which the transaction contemplated
herein is scheduled to close. With respect to any objections to title set forth
in such notice, Seller shall have the right, but not the obligation, to cure
such objections. If Seller elects not to cure any objections specified in
Purchaser’s notice, Purchaser shall have the following options: (i) to accept a
conveyance of the Property subject to the Permitted Exceptions, specifically
including any matter objected to by Purchaser which Seller is unwilling to cure,
and without reduction of the Purchase Price; or (ii) to terminate this Agreement
by sending written notice thereof to Seller, and upon delivery of such notice of
termination, this Agreement shall terminate and the Deposit shall be returned to
Purchaser, and thereafter neither party hereto shall have any further rights,
obligations or liabilities hereunder except those that expressly survive the
termination of this Agreement. If Seller elects to attempt to cure any such
matters, the date for Closing shall be automatically extended by a reasonable
additional time to effect such a cure, but in no event shall the extension
exceed sixty (60) days after the date specified for the Closing Date in Section
2.01 hereof.

 

(e) Purchaser shall reasonably cooperate with the Title Company and Seller in
connection with obtaining title insurance insuring title to the Property subject
only to the Permitted Exceptions, including, without limitation, delivering to
the Title Company such affidavits, certificates and other instruments as are
reasonably requested by the Title Company and customarily furnished by
purchasers of real property who are seeking to obtain a policy of owner’s title
insurance.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01 Seller’s Representations and Warranties. Except as set forth in
Exhibit J attached hereto, Seller hereby represents and warrants to Purchaser,
subject to Sections 4.03 through 4.05, that:

 

(a) Seller is a limited liability company in good standing under the laws of the
States of Delaware and authorized to transact business in the State of Illinois
and has full power and authority to enter into this Agreement and consummate the
transactions contemplated hereby;

 

(b) This Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of Seller, and do
not, and at the time of Closing will not, violate any provisions of any
agreement to which Seller is a party or to which it is subject or any law,
judgment or order applicable to Seller;

 

(c) As of the date of this Agreement there are no actions, suits or proceedings
pending or, to Seller’s knowledge, threatened against Seller or the Property
which materially adversely affect the Property or the ability of Seller to
consummate the transaction contemplated by this Agreement. As used in this
Agreement, “to Seller’s knowledge” means to the actual current knowledge of
Jeanne Myerson and Ken Perry without any duty of inquiry;

 

(d) As of the date of this Agreement, Seller has not received any written notice
of any pending or, to Seller’s knowledge, threatened taking or condemnation of
all or any portion of the Property;

 

(e) To Seller’s knowledge, attached hereto as Exhibit C is a list of all
material service, maintenance, supply, parking and management contracts
affecting the Property in effect on the date hereof (the “Service Contracts”);

 

(f) To Seller’s knowledge, attached hereto as Exhibit D is a list of all
material equipment leases, equipment conditional sales agreements and other
equipment financing agreements (the “Equipment Leases”);

 

(g) Attached hereto as Exhibit E is a list of all leases, licenses and other
occupancy agreements affecting the Property in effect as of the date hereof (the
“Leases”);

 

(h) Seller has not filed a petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor has
any such petition been filed against Seller. Seller is not insolvent, nor would
the consummation of the transactions contemplated by this Agreement render the
Seller insolvent. No general assignment of either Seller’s property has been
made for the benefit of creditors, and no receiver, master, liquidator or
trustee has been appointed for Seller or Seller’s property;

 

7



--------------------------------------------------------------------------------

(i) To Seller’s knowledge, it has not received from any governmental authority
written notice of any currently existing material violation of any material
statute, ordinance, rule, regulation or order applicable to the Property, or any
part thereof, that will not have been corrected prior to Closing. The term
violation as used in the foregoing sentence shall include only matters for which
there is an actual current obligation to correct pursuant to any applicable laws
and regulations, and shall not include noncompliance matters that do not need to
be corrected (for example, non-conforming matters that are “grandfathered” and
non-compliance matters that do not need to be corrected until certain events
occur).

 

(j) To Seller’s knowledge, attached hereto as Exhibit E-1 is a list of Permits
affecting the Property as of the date hereof.

 

(k) None of the Tangible Personal Property is stored anywhere other than at the
Hotel.

 

(l) To Seller’s knowledge, the audited 2004 financial statements and 2005 year
to date operating statements for the Property delivered to Purchaser are true,
complete and accurate and fairly present the results of the operation of the
Property for the periods indicated.

 

(m) Seller is not a “foreign person” within the meaning of Internal Revenue Code
Section 1445(f)(3).

 

SECTION 4.02 Purchaser’s Representations and Warranties. Purchaser hereby
represents and warrants to the Seller:

 

(a) Purchaser is a limited liability company duly organized and validly existing
and in good standing under the laws of the State of Delaware and authorized to
transact business in the State of Illinois and has full power and authority to
enter into this Agreement and consummate the transactions contemplated hereby;

 

(b) This Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of Purchaser, and
do not, and at the time of Closing will not, violate any provisions of any
agreement to which Purchaser is a party or to which it is subject or any law,
judgment or order applicable to Purchaser;

 

(c) As of the date of this Agreement there are no actions, suits or proceedings
pending or, to Purchaser’s knowledge, threatened against Purchaser which
materially adversely affect the ability of Purchaser to consummate the
transaction contemplated by this Agreement. As used in this Agreement, “to
Purchaser’s knowledge” means to the actual current knowledge of Laurence Geller
without any duty of inquiry; and

 

(d) Purchaser has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor has
any such petition been filed against Purchaser. No general assignment of
Purchaser’s property has been made for the benefit of creditors, and no
receiver, master, liquidator or trustee has been appointed for Purchaser or any
of its property. Purchaser is not insolvent and the consummation of the
transactions contemplated by this Agreement shall not render Purchaser
insolvent.

 

8



--------------------------------------------------------------------------------

SECTION 4.03 Certain Limitations on Seller’s Representations and Warranties. The
representations and warranties of Seller set forth in Section 4.01 are subject
to the following express limitations:

 

(a) If, prior to Closing, Purchaser shall obtain actual knowledge that any of
the representations or warranties of Seller contained in this Agreement are
false or inaccurate in any material respect, or that Seller is in breach or
default of any of its material obligations under this Agreement, and Purchaser
nonetheless closes the transaction hereunder and purchases the Property, then
Seller shall not have any liability or obligation to Purchaser with respect to a
cause of action that is attributable to such false or inaccurate representation
or warranty or breach or default.

 

(b) Notwithstanding Section 4.04, Seller may update its representations and
warranties by delivering written notice to Purchaser in order to reflect any
fact, matter or circumstance that would make any of Seller’s representations or
warranties contained herein materially untrue, incomplete or incorrect (any such
disclosure being referred to as a “Pre-Closing Disclosure”). Purchaser
acknowledges that Seller shall have no liability, obligation or responsibility
with respect to any representation or warranty which was true and accurate when
made by Seller upon the execution and delivery of this Agreement and which
subsequently becomes untrue or inaccurate for any reason which is not a breach
or default by Seller (e.g., an untruth or inaccuracy due to the passage of time,
litigation initiated against Seller by a third party, events occurring or
knowledge acquired by Seller after the date of this Agreement, etc.).
Purchaser’s sole remedy for any Pre-Closing Disclosure and for any breach of
which it has knowledge (except in connection with a breach by Seller of its
obligations under this Agreement) shall be to terminate this Agreement prior to
Closing, whereupon the Deposit shall be returned to Purchaser and the parties
shall have no further obligation or liability hereunder, except for those that
expressly survive termination of this Agreement, failing which, Purchaser shall
be deemed to have accepted all Pre-Closing Disclosures and waived any breach of
Seller’s representations and warranties of which Purchaser has knowledge.
Notwithstanding anything to the contrary contained herein, Purchaser shall have
no right to terminate this Agreement by reason of any untruth or inaccuracy in
Seller’s representations and warranties which is caused by an action which
Seller is authorized or permitted to take under this Agreement. The provisions
of this Section 4.03(c) shall survive the Closing or termination of this
Agreement for any cause.

 

SECTION 4.04 Survival of Representations and Warranties. All representations and
warranties of Seller and Purchaser shall be true and correct in all material
respects as of the Closing Date as if made on such date except for those
representations and warranties which speak as to a specific date and except as
otherwise expressly permitted pursuant to this Agreement. The only
representations, warranties and agreements of Seller or Purchaser hereunder that
will survive the Closing or such other earlier survival period as is set forth
herein are those that are specifically stated herein to survive. Unless
otherwise stated, the representations and warranties of Seller contained in
Section 4.01, and the representations and warranties of Purchaser contained in
Section 4.02, will survive the Closing for a period of one (1) year, provided
that (i) any claim based upon any alleged breach thereof must be noticed in

 

9



--------------------------------------------------------------------------------

writing, specifying the scope and nature of such claim in reasonable detail, on
or before the first (1st) anniversary of Closing, and (ii) no party may make any
claim hereunder against the other party for breach of representation or warranty
unless the amount of damages reasonably claimed by the party seeking remedy
exceeds One Hundred Thousand Dollars ($100,000).

 

SECTION 4.05 No Other Representations or Warranties.

 

(a) Purchaser acknowledges that (i) pursuant to the Access Agreement, Seller
granted Purchaser the opportunity to examine the Property to become familiar
with the physical condition thereof and Purchaser had the opportunity to conduct
such investigation of the affairs of the Property as Purchaser considered
appropriate, (ii) except as contained in this Agreement or in any of the Closing
Documents neither Seller nor any of the employees, agents or attorneys of Seller
have made any verbal or written representations, warranties, promises or
guaranties whatsoever to Purchaser (other than those contained herein or in any
of the Closing Documents), whether express or implied, (iii) in particular, that
no such other representations, warranties, promises or guaranties have been made
with respect to the physical condition (including, without limitation the
environmental condition) or operation of the Property, the actual or projected
revenue and expenses of the Property, the zoning and other laws, regulations and
rules applicable to the Property or the compliance of the Property therewith
(including, without limitation, compliance with any applicable environmental or
hazardous wastes law), the quantity, quality or condition of the articles of
Personal Property and fixtures included in the transactions contemplated hereby,
the use or occupancy of the Property or any part thereof or any other matter or
thing affecting or related to the Property or the transactions contemplated
hereby, except as, and solely to the extent, herein specifically set forth, and
(iv) except for the representation, warranties, covenants and guaranties set
forth in the Agreement or in any of the Closing Documents, Purchaser has not
relied on any statements, representations, warranties, promises or guaranties or
upon any statements made in any informational brochure with respect to the
Property. Further, to the extent that Seller has provided to Purchaser
information or reports regarding any inspection, engineering, environmental or
other matters regarding any aspect of the Property, Seller makes no
representations or warranties with respect to the accuracy, completeness,
methodology of preparation or otherwise concerning the contents of such reports.

 

(b) Subject to the express representations, warranties and covenants of Seller
contained herein or in the Closing Documents, Purchaser agrees to accept the
Property “AS IS”, “WHERE IS” and “WITH ALL FAULTS” in their present condition
(including any latent or patent defects), subject to ordinary use, wear, tear
and natural deterioration of the Property between the date hereof and the
Closing Date.

 

(c) NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, EXCEPT AS
PROVIDED IN SECTION 4.02 HEREOF, IT IS UNDERSTOOD AND AGREED THAT SELLER AND ITS
REPRESENTATIVES AND/OR AGENTS HAVE NOT MADE AND ARE NOT NOW MAKING, AND THEY
SPECIFICALLY DISCLAIM, ALL WARRANTIES, REPRESENTATIONS OR GUARANTIES OF ANY KIND
OR CHARACTER, EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, WITH
RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES,
REPRESENTATIONS OR GUARANTIES AS TO (I) MATTERS OF TITLE

 

10



--------------------------------------------------------------------------------

(OTHER THAN SELLER’S LIMITED WARRANTY OF TITLE SET FORTH IN THE DEED TO BE
DELIVERED AT CLOSING), (II) ENVIRONMENTAL MATTERS RELATING TO THE PROPERTY OR
ANY PORTION THEREOF, (III) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT LIMITATION,
SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER RESERVOIRS,
LIMITATIONS REGARDING THE WITHDRAWAL OF WATER, AND EARTHQUAKE FAULTS AND THE
RESULTING DAMAGE OF PAST AND/OR FUTURE EARTHQUAKES, (IV) WHETHER, AND THE EXTENT
TO WHICH, THE PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE
OR UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR
SPECIAL FLOOD HAZARD, (V) DRAINAGE, (VI) SOIL CONDITIONS, INCLUDING THE
EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR CONDITIONS OF
SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF ANY
UNDERSHORING, (VII) ZONING TO WHICH THE PROPERTY OR ANY PORTION THEREOF MAY BE
SUBJECT, (VIII) THE AVAILABILITY OF ANY UTILITIES TO THE PROPERTY OR ANY PORTION
THEREOF INCLUDING, WITHOUT LIMITATION, WATER, SEWAGE, GAS AND ELECTRIC, (IX)
USAGES OF ADJOINING PROPERTY, (X) ACCESS TO THE PROPERTY OR ANY PORTION THEREOF,
(XI) THE VALUE, COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, SIZE, LOCATION,
AGE, USE, DESIGN, QUALITY, DESCRIPTION, SUITABILITY, STRUCTURAL INTEGRITY,
OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL CONDITION OF THE PROPERTY OR ANY
PORTION THEREOF, OR ANY INCOME, EXPENSES, CHARGES, LIENS, ENCUMBRANCES, RIGHTS
OR CLAIMS ON OR AFFECTING OR PERTAINING TO THE PROPERTY OR ANY PART THEREOF,
(XII) THE PRESENCE OF HAZARDOUS MATERIALS IN OR ON, UNDER OR IN THE VICINITY OF
THE PROPERTY, (XIII) THE CONDITION OR USE OF THE PROPERTY OR COMPLIANCE OF THE
PROPERTY WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL
ORDINANCES, CODES OR OTHER SIMILAR LAWS, (XIV) THE EXISTENCE OR NON-EXISTENCE OF
UNDERGROUND STORAGE TANKS, (XV) ANY OTHER MATTER AFFECTING THE STABILITY OR
INTEGRITY OF THE PROPERTY, (XVI) THE EXISTENCE OF VESTED LAND USE, ZONING OR
BUILDING ENTITLEMENTS AFFECTING THE PROPERTY, (XVII) THE MERCHANTABILITY OF THE
PROPERTY OR FITNESS OF THE PROPERTY FOR ANY PARTICULAR PURPOSE (PURCHASER
AFFIRMING THAT PURCHASER HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO SELECT
OR FURNISH THE PROPERTY FOR ANY PARTICULAR PURPOSE, AND THAT SELLER MAKES NO
WARRANTY THAT THE PROPERTY IS FIT FOR ANY PARTICULAR PURPOSE), OR (XVIII) TAX
CONSEQUENCES.

 

PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR
INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ITS REPRESENTATIVES OR
ANY OF THEIR RESPECTIVE AGENTS, AND ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS
HAVE BEEN MADE, EXCEPT AS SET FORTH IN SECTION 4.02 HEREOF. PURCHASER WILL
CONDUCT SUCH INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY AS PURCHASER DEEMS
NECESSARY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AND SHALL RELY UPON SAME. UPON CLOSING, PURCHASER SHALL
ASSUME THE RISK OF ADVERSE MATTERS,

 

11



--------------------------------------------------------------------------------

INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS,
WHICH MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND INVESTIGATIONS.
PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, SELLER SHALL SELL AND
CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS”,
WITH ALL FAULTS AND DEFECTS. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS, COLLATERAL TO OR
AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY.
PURCHASER AND ANYONE CLAIMING BY, THROUGH OR UNDER PURCHASER, EACH HEREBY FULLY
RELEASES SELLER, ITS SUBSIDIARIES, AFFILIATES, MEMBERS, EMPLOYEES, OFFICERS,
DIRECTORS, REPRESENTATIVES, ATTORNEYS, PARTNERS, AND AGENTS FROM ANY AND ALL
CLAIMS THAT IT MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST SELLER AND ITS
SUBSIDIARIES, AFFILIATES, EMPLOYEES, OFFICERS, DIRECTORS, REPRESENTATIVES,
ATTORNEYS, PARTNERS, AND AGENTS FOR ANY COSTS, LOSS, LIABILITY, DAMAGE, EXPENSE,
DEMAND, ACTION OR CAUSE OF ACTION ARISING FROM OR RELATED TO ANY CONSTRUCTION
DEFECTS, ERRORS, OMISSIONS, OR OTHER CONDITIONS AFFECTING THE PROPERTY.
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THIS RELEASE SHALL BE GIVEN FULL
FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED TERMS AND PROVISIONS,
INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS,
DAMAGES, AND CAUSES OF ACTION. PURCHASER RELEASES SELLER OF ALL RIGHTS, EXPRESS
OR IMPLIED, PURCHASER MAY HAVE AGAINST SELLER ARISING OUT OF OR RESULTING FROM
ANY ERRORS, OMISSIONS OR DEFECTS IN THE PROPERTY. PURCHASER FURTHER UNDERSTANDS
THAT SOME OF SELLER’S PREDECESSORS IN INTEREST MAY BE OR BECOME INSOLVENT,
BANKRUPT, JUDGMENT PROOF OR OTHERWISE INCAPABLE OF RESPONDING IN DAMAGES, AND
PURCHASER MAY HAVE NO REMEDY AGAINST SUCH PREDECESSORS, CONTRACTORS OR
CONSULTANTS. THIS WAIVER AND RELEASE OF CLAIMS SHALL SURVIVE THE CLOSING.

 

ARTICLE 5

 

COVENANTS OF SELLER; MUTUAL COVENANTS

 

SECTION 5.01 Covenants of Seller. From and after the date of this Agreement
until the Closing Date (or during such other period specified below):

 

(a) Seller shall use commercially reasonable efforts to cause Manager to operate
the Property substantially in the manner in which it has heretofore been and
presently is operating the Property.

 

(b) Seller shall use commercially reasonable efforts to cause Manager to
maintain in effect insurance policies presently in effect with respect to the
Hotel, or reasonable renewals of expiring policies.

 

12



--------------------------------------------------------------------------------

(c) Seller shall use commercially reasonable efforts to cause Manager to pay
before delinquency all ad valorem, occupancy sales and other similar taxes due
and payable for the Property or the operation of the Hotel.

 

(d) Seller shall not remove or cause or permit to be removed any part or portion
of the Tangible Personal Property unless the same is replaced, before Closing,
with similar items of at least equal suitability, quality and value; provided,
however, that inventory shall be used and replenished in accordance with
Manager’s normal business practices.

 

(e) Without the consent of Purchaser, which consent shall not be unreasonably
withheld or delayed, Seller (i) shall not enter into any new employment
agreements that would be binding on Purchaser or the Property, and (ii) shall
not change, modify, extend or renew or terminate any employment agreement or the
Union Contracts in effect as of the date hereof that would be binding on
Purchaser or the Property.

 

(f) Seller shall promptly advise Purchaser of any litigation, arbitration or
administrative hearing concerning or affecting the Property of which Seller
obtains knowledge.

 

(g) Seller shall use commercially reasonable efforts to cause Manager to
preserve in force all existing Permits and to cause all those expiring to be
renewed (if renewable) prior to the Closing Date.

 

(h) Seller shall use commercially reasonable efforts to cause the Manager to
continue, to use commercially reasonable efforts to take guest room reservations
and to book functions and meetings and otherwise to promote the business of the
Property in generally the same manner as Manager did before the execution of
this Agreement.

 

(i) Seller may not enter into any new Lease, Equipment Lease or Service Contract
without the consent of Purchaser which consent shall not be unreasonably
withheld or delayed.

 

Notwithstanding the foregoing, to the extent that Manager is permitted to take
certain actions or enter into agreements under the Management Agreement without
Seller’s approval or consent, the taking of such actions or entering into such
agreements by Manager shall in no way constitute a breach of Seller’s
obligations under this Section 5.01.

 

ARTICLE 6

 

COVENANTS OF PURCHASER

 

SECTION 6.01 Covenants of Purchaser. Purchaser acknowledges that all information
in respect of the Property furnished or to be furnished to Purchaser is and has
been so furnished on the condition that Purchaser (a) shall use the information
solely for purposes of evaluating the Property and consummating the transaction
contemplated in this Agreement and (b) Purchaser shall maintain the
confidentiality of such information. Accordingly, Purchaser shall, and shall
cause its directors, officers and other personnel and representatives to, hold
in strict confidence, and not disclose to any other party without the prior
written consent of Seller,

 

13



--------------------------------------------------------------------------------

any of the information in respect of the Property delivered to Purchaser by
Seller or any of Seller’s agents, representatives or employees. Notwithstanding
anything to the contrary hereinabove set forth, Purchaser may disclose such
information (i) on a need-to-know basis to its employees, members of
professional firms serving it in connection with this transaction and potential
financing sources (so long as Purchaser instructs such parties to keep the
information confidential pursuant to the terms of this section), (ii) as any
governmental agency may require in order to comply with applicable laws or
regulations, (iii) if such information became generally available to the public
other than as a result of an unauthorized disclosure by Purchaser, (iv) if such
information were known to Purchaser or its representatives on a non-confidential
basis prior to their disclosure to Purchaser by Seller or its representatives or
(v) if such information became available to Purchaser or its representatives on
a non-confidential basis from a source other than Seller, which was not known by
Purchaser to be prohibited from disclosing the same. In the event the Closing
does not occur and this Agreement is terminated, Purchaser shall promptly return
to Seller all copies of all such information without retaining any copy thereof,
except such as must be retained by any professionals to whom such information
has been disclosed in accordance with this Section 6.01 in order to comply with
their professional obligations.

 

SECTION 6.02 Survival. The provisions of this Article 6 shall survive the
termination of this Agreement but shall be extinguished upon the Closing of the
transactions contemplated by this Agreement.

 

ARTICLE 7

 

CLOSING CONDITIONS AND DELIVERIES

 

SECTION 7.01 Conditions to Seller’s Obligations. The obligation of Seller to
transfer the Property to Purchaser and to otherwise consummate the transaction
contemplated hereby shall be subject to the satisfaction of the following
conditions precedent on and as of the Closing Date:

 

(a) the representations and warranties of Purchaser contained in this Agreement
shall have been true in material respects when made and shall be true in
material respects at and as of the Closing Date as if such representations and
warranties were made at and as of the Closing Date, and Purchaser shall have
performed and complied in material respects with the covenants, agreements and
conditions required by this Agreement to be performed or complied with by
Purchaser prior to or at the Closing;

 

(b) Seller shall have received Purchaser’s Closing Documents; and

 

(c) Purchaser shall have paid the Cash Balance of the Purchase Price with
respect to the Property, in accordance with Section 1.02(c) and such other
amounts as are due to the Seller hereunder and payable at Closing.

 

SECTION 7.02 Conditions to Purchaser’s Obligations. Purchaser’s obligation to
pay the Purchase Price, to purchase the Property and otherwise consummate the
transaction contemplated hereby shall be subject to the satisfaction of the
following conditions precedent on and as of the Closing Date:

 

14



--------------------------------------------------------------------------------

(a) The representations and warranties of the Seller contained in this Agreement
shall have been true in material respects when made and shall be true in
material respects at and as of the Closing Date as if such representations and
warranties were made at and as of the Closing Date except for those
representations and warranties which speak to a specific date and except as
otherwise expressly permitted pursuant to this Agreement, and the Seller shall
have performed and complied in material respects with the covenants, agreements
and conditions required by this Agreement to be performed or complied with by
Seller prior to or on the Closing Date subject to Seller’s rights to extend the
Closing Date as expressly provided in the Agreement;

 

(b) Purchaser shall have received Seller’s Closing Documents;

 

(c) the Title Company shall be prepared to issue to Purchaser the Title Policy;

 

(d) Seller shall have delivered any notice required under the Union Contracts
due to the transfer of the Property to Purchaser; and

 

(e) Seller shall have delivered to Purchaser an estoppel certificate dated not
more than twenty (20) days prior to the Closing Date and duly executed by the
Manager containing the statements required by Section 20.16 of the Management
Agreement.

 

SECTION 7.03 Seller’s Closing Documents. At the Closing, Seller shall deliver to
Purchaser the following documents and other items duly executed and, where
applicable, acknowledged by Seller (the documents and other items described in
this Section 7.03 being collectively referred to herein as the “Seller’s Closing
Documents”):

 

(a) A special warranty deed conveying to Purchaser title to the Land and
Improvements, subject only to the Permitted Exceptions;

 

(b) with respect to the Tangible Personal Property, a Bill of Sale in the form
attached hereto as Exhibit I;

 

(c) with respect to the Leases, an Assignment of Leases in the form attached
hereto as Exhibit F (the “Assignment of Leases”);

 

(d) with respect to the Service Contracts, Equipment Leases, Permits and
Intellectual Property, an Assignment of Service Contracts, Equipment Leases,
Permits and Intellectual Property in the form attached hereto as Exhibit G (the
“General Assignment”);

 

(e) with respect to the Management Agreement, an Assignment of Management
Agreement in the form attached hereto as Exhibit L (the “Assignment of
Management Agreement”);

 

(f) to the extent the same are in Seller’s possession, original executed
counterparts of the Union Contracts;

 

(g) to the extent the same are in Seller’s possession, original, executed
counterparts of the Leases;

 

15



--------------------------------------------------------------------------------

(h) to the extent the same are in Seller’s possession, original, executed
counterparts of the Service Contracts;

 

(i) to the extent the same are in Seller’s possession, original, executed
counterparts of the Equipment Leases;

 

(j) affidavit of Seller pursuant to Section 1445(b)(2) of the Internal Revenue
Code of 1986, as amended, stating that Seller is not a foreign person within the
meaning of such Section;

 

(k) owner’s affidavit for the benefit of the Title Company in a form that allows
the Title Company to issue the Title Policy;

 

(l) an Assignment and Assumption of Hotel Easement Agreement in the form
attached hereto as Exhibit M (the “Assignment of Easement Agreement”), pursuant
to which Seller shall assign all of its right, title and interest in and to, and
Purchaser shall assume the obligations of Seller under, that certain Hotel
Easement Agreement dated September 30, 1985 and originally between American
National Bank and Trust Company of Chicago as Trustee under Trust No. 64971, and
Amoco Properties Incorporated, an Indiana corporation (the “Easement
Agreement”);

 

(m) a notice of the assignment to and assumption by Purchaser of the rights and
obligations under the Easement Agreement in the form attached hereto as Exhibit
M-1.

 

SECTION 7.04 Purchaser’s Closing Documents. At the Closing, Purchaser shall
deliver to Seller the following documents duly executed by Purchaser (or
Purchaser’s designee) (the documents described in this Section 7.04 being
collectively referred to herein as the “Purchaser’s Closing Documents” and
together with the Seller’s Closing Documents, the “Closing Documents”):

 

(a) a counterpart of the Assignment of Leases;

 

(b) a counterpart of the General Assignment

 

(c) a counterpart of the Assignment of Management Agreement

 

(d) a counterpart of the Assignment of Easement Agreement; and

 

(e) any documents Purchaser is required to deliver under Section 3.01(f).

 

SECTION 7.05 Conditions Generally. The foregoing conditions are for the benefit
only of the party for whom they are specified to be conditions precedent and
such party may, in its sole discretion, waive any or all of such conditions and
close title under this Agreement without any increase in, abatement of or credit
against the Purchase Price.

 

16



--------------------------------------------------------------------------------

ARTICLE 8

 

TAXES AND OTHER EXPENSES; EMPLOYEES

 

SECTION 8.01 Transfer Taxes. Except as set forth in Section 8.03, at the
Closing, Seller and Purchaser shall each pay one-half of all state, county and
City of Chicago transfer, documentary, stamp and other similar taxes and charges
payable in connection with the transfer of the Property to Purchaser and the
consummation of the transactions contemplated hereby.

 

SECTION 8.02 Title, Escrow and Recording Fees. Seller and Purchaser shall each
pay one-half of all escrow fees. Seller shall pay the premium for a standard
ALTA owner’s policy of title insurance. Purchaser shall pay any additional
premiums and fees for the Title Policy (including for any endorsements requested
by Purchaser), any lender’s policy of title insurance, the cost of the Survey
and all recording fees.

 

SECTION 8.03 Sales Tax. Other than taxes due and owing by Seller in connection
with Section 9.02(d) of the Illinois Income Tax Act (“Bulk Sales Taxes”), which
shall be paid by Seller, any sales tax payable as a result of the transfer of
the Personal Property and other assets contemplated in this Agreement shall be
paid by Purchaser. Purchaser hereby indemnifies, defends and saves harmless
Seller from any such sales tax liability, and from any and all costs, claims,
liabilities, losses and expenses, including, without limitation, attorneys’ fees
and disbursements, incurred in contesting the existence or amount of any such
sales tax liability or in respect of any such sales tax liability, including,
without limitation, penalties, interest and other charges in respect of the
same. Purchaser and Seller each shall indemnify, defend and hold the other party
harmless with respect to any failure by the indemnifying party to comply with
its obligations under this Section 8.03.

 

SECTION 8.04 Employees.

 

(a) Seller will request that Manager make available to Purchaser at the Hotel,
to the extent permitted by law, a list of all employees employed at the Hotel
(the “Employees”) and of each Employee’s then current rate of pay, accrued
vacation benefits, job classification, date of employment, positions held and
other pertinent compensation and benefits information.

 

(b) Purchaser shall receive a credit at Closing for the following items to the
extent not paid by Seller: any accrued or earned but unused vacation, sick days,
personal days, and paid time off (PTO) as of the Closing Date; compensation
accrued or earned through the Closing Date; and bonus and benefit plan and union
contributions with respect to the Employees, apportioned as of the Cut-Off Time.
From and after the Closing, Purchaser shall assume and be liable for or cause an
affiliate of Manager (the “Employer Entity”) to assume and be liable for the
payment of all such items to the extent Purchaser received a credit at Closing
for such items. Without limitation on the foregoing, bonuses shall be deemed
accrued through the Closing Date based on best estimates of performance through
the Cut-Off Time and apportioned as of the Cut-Off Time. In addition, the
Purchaser shall receive at Closing (i) a credit for the accrued liability under
the salary continuation plan, determined in good faith by Purchaser and Seller
and (ii) a credit to the extent the deferred compensation plan liability exceeds
the life insurance assets or

 

17



--------------------------------------------------------------------------------

other assets transferred to Purchaser or the Employer Entity in connection with
such deferred compensation plan. Purchaser shall also receive a credit at
Closing for the estimated incurred but not reported claims as of the Cut-Off
Time under the Seller’s self-funded health benefit plan as agreed by Purchaser
and Seller. Except for the self-funded health benefit plan claims, the proration
of all such items shall be subject to reconciliation pursuant to the Final
Closing Statement. The Seller’s self-funded health benefit claim costs shall be
reconciled as of January 31, 2006 based on services rendered or supplies or
medications provided to Employees prior to the Cut-Off Time.

 

(c) Seller and Purchaser agree that Purchaser shall cause the Employer Entity to
assume the sponsorship, assets (including, without limitation, benefit insurance
policies (including, without limitation, the life insurance policies intended to
mirror all or part of the deferred compensation plan obligations) and stop loss
policies) and benefit liabilities and obligations under Seller’s employee
benefit plans, programs, policies, or agreements (whether written or unwritten)
sponsored, maintained, or contributed to by or on behalf of Seller as of the
Closing Date and covering any of the Employees or their dependents (but not
including any “multiemployer plans” as defined in Section 3(37) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), which topic is
addressed separately in this Section 8.04) to the extent, and only to the
extent, such plans, programs, policies or agreements (including any underlying
trusts, insurance contracts, or other funding vehicles) are specifically
identified in Exhibit K hereto (the “Plans”), including, without limitation, any
continuing obligations under the Consolidated Omnibus Budget Reconciliation Act
of 1986 (“COBRA”). Notwithstanding the preceding sentence, neither Purchaser nor
Employer Entity has assumed or shall be responsible for nor shall assume or be
responsible for any unfunded obligations or liabilities arising out of any
employment relationship of Seller and not credited to Purchaser at Closing or
pursuant to the Final Closing Statement or pursuant to the last sentence of
Section 8.04(b). Without limiting the foregoing, Purchaser shall have no
liability or obligation in connection with former or current Employees or agents
of Seller, or any dependent or beneficiary of any of them by reason of their
relationship to Seller, for the following which shall be paid by the Seller to
the extent accrued or arising from events occurring on or prior to the Closing
except to the extent (i) credited to Purchaser at Closing or pursuant to the
Final Closing Statement or pursuant to the last sentence of Section 8.04(b), or
(ii) that assets of Seller or the corresponding plan have been transferred to
Purchaser or Employer Entity with respect to such liability or obligation
pursuant to this Agreement: (1) unpaid wages, salaries, bonus or other
compensation promised by Seller or required by law; (2) contributions to
employee benefit plans, programs, policies, arrangements or understandings ; (3)
severance pay, if any; (4) liabilities or obligations under any collective
bargaining relationship or the Union Contracts ; or (5) claims, demands,
administrative proceedings or suits arising out of, or in connection with,
alleged unlawful employment practices of Seller or the operation or
administration of the Plans on or prior to the Closing Date. On or prior to the
Closing Date, Seller and Purchaser shall execute (or Purchaser shall cause
Employer Entity to execute with Seller) such amendments of the Plans as are
necessary to implement such assumption by Employer Entity and to prevent the
Employees’ transfer of employment to Employer Entity as contemplated by this
Agreement from being treated as a termination or interruption of employment or a
distributable event for purposes of the Plans, provided such amendments do not
increase benefits obligations of the Purchaser or Employer Entity and, further,
provided such Plans are amendable or terminable without cost to the Purchaser or
Employer Entity.

 

18



--------------------------------------------------------------------------------

(d) Purchaser shall cause the Employer Entity to offer employment to all of the
Employees upon Closing, including any Employee on an approved leave of absence
at Closing, which employment initially shall be at salaries, wages and/or other
compensation and with benefits at least equivalent to the salaries, wages and/or
other compensation and benefits (including, without limitation, sick leave,
vacation, health insurance and other pension and welfare benefits) that such
Employees enjoy as of the day prior to the Closing Date. Purchaser agrees that,
notwithstanding any provisions to the contrary under this Section 8.04, to the
extent the term of a Employee’s service is relevant for eligibility, vesting, or
benefit accruals under any benefit plan or program maintained by Purchaser or
the Employer Entity, such benefit plan or program shall credit each such Hired
Employee for services rendered to Seller or Manager prior to the Closing Date.
This Section 8.04(d) shall not limit Purchaser or Employer Entity from changing
or terminating employment of any Employee or changing salaries or wages or
changing or terminating any other compensation or benefits and creates no
third-party beneficiary rights in any Employee or other person or entity.

 

(e) Purchaser acknowledges that Seller is a party to the union contracts set
forth in Exhibit K hereto (the “Union Contracts”). Purchaser agrees to cause the
Employer Entity to adopt the Union Contracts and assume the obligations of an
employer thereunder (including any obligations to contribute to multiemployer
plans maintained by the relevant union), and to offer employment to 100% of the
union Employees at the Property covered by the Union Contracts on the terms set
forth above.

 

(f) Purchaser and Seller intend by this Agreement to comply with Section 4204 of
ERISA, so as to prevent Seller from incurring at the Closing Date a complete or
partial withdrawal in respect of the Hotel Employees and Restaurant Employees
International Union Pension Plan (“Union Pension Plan”), which is a
multiemployer plan, in which certain of the Employees currently participate.
Accordingly, prior to the Union Pension Plan’s first plan year beginning after
the Closing Date, Purchaser shall apply, or shall cause Employer Entity to
apply, to such plan for a variance from the requirement of Section 4204(a)(1)(b)
of ERISA, that a bond be obtained or an amount be held in escrow as provided in
said Section. In the event the Union Pension Plan determines that the request
does not qualify for a variance, Purchaser shall obtain, or shall cause Employer
Entity to obtain, any required bond or establish any required escrow within 30
days after the date on which it receives notice of the Union Pension Plan’s
decision, and shall maintain such bond or escrow until the earliest of:

 

(i) the date a variance is obtained from the Union Pension Plan;

 

(ii) the date a variance or exemption is obtained from the Pension Benefit
Guaranty Corporation; or

 

(iii) the last day of the fifth plan year commencing after the Closing Date,

 

19



--------------------------------------------------------------------------------

which bond or escrow shall be paid to such Union Pension Plan if Purchaser or
Employer Entity, as applicable, withdraws therefrom or fails to make a
contribution to such Union Pension Plan when due, at any time during the first
five plan years of such Union Pension Plan beginning after the Closing Date.
Seller shall be responsible for the cost of applying and obtaining any variance
as set forth above and to the extent Purchaser or Employer Entity is unable to
obtain any variance as set forth above, Seller shall be responsible for the cost
of any bond or escrow or other security required of Purchaser or Employer Entity
under Section 4204 of ERISA and such bond or escrow or other security shall be
arranged in such manner as to not affect Purchaser’s or Employer Entity’s credit
facility or borrowing ability or be reflected as a liability (without an
offsetting asset or agreed credit at Closing) of Purchaser or Employer Entity.
In order to comply with subsection (a)(1)(C) of such Section 4204, if Purchaser
or Employer Entity, as applicable, withdraws in a complete withdrawal or a
partial withdrawal from the Union Pension Plan and such withdrawal or partial
withdrawal occurs during the five plan years commencing with the first plan year
beginning after the Closing Date, Seller shall be secondarily liable for any
withdrawal liability it would have had to such Union Pension Plan on the Closing
Date under Title IV of ERISA. If Seller’s assets are distributed, or if Seller
is liquidated before the end of such five plan year period, Seller shall provide
a bond or escrow as required under Section 4204 of ERISA. Purchaser agrees to
provide Seller with reasonable advance notice of its, or Employer Entity’s,
anticipated failure to pay any withdrawal liability and to furnish Seller
promptly with a copy of any notice of withdrawal liability it may receive with
respect to such plans.

 

(g) Without limiting the generality of Section 15.01(a), Seller agrees to
indemnify, defend and hold harmless the Purchaser and its manager (and their
respective partners, employees and affiliates) from and against any and all
losses, liabilities, claims and damages arising out of or otherwise in respect
of Seller’s failure to comply with any of the covenants in this Section 8.04
(including Seller’s or Manager’s inability or failure to satisfy the
compensation or benefit-related obligations not assumed by Purchaser or Employer
Entity in Section 8.04(c)). Purchaser agrees to indemnify, defend and hold
harmless the Seller and the Manager (and their respective partners, members,
employees and affiliates) from and against any and all losses, liabilities,
claims and damages arising out of or otherwise in respect of Purchaser’s failure
to comply with any of the covenants in this Section 8.04 (including Purchaser’s
and Manager’s inability or other failure to meet their responsibilities
specifically set forth in Section 8.04(f) above but not including any failure to
comply with Section 4204 of ERISA for any reason other than the obligations
specifically assumed by Purchaser in Section 8.04(f) following the first
sentence of such Section).

 

(h) Notwithstanding anything to the contrary contained in this Agreement which
purports to limit the remedies available upon a breach of obligations under this
Agreement, the parties to this Agreement agree and acknowledge that the
obligations under this Section 8.04 shall be specifically enforceable and
neither party shall be required to demonstrate immediate or irreparable harm to
the other by reason of any breach or threatened breach of this Section 8.04.

 

SECTION 8.05 Survival. The provisions of this Article 8 shall survive the
Closing.

 

20



--------------------------------------------------------------------------------

ARTICLE 9

 

CLOSING PAYMENTS AND APPORTIONMENTS

 

SECTION 9.01 Payments and Apportionments. The following matters and items shall
be apportioned between the parties hereto, or otherwise reflected as credits or
adjustments to the Purchase Price, as of 12:01 a.m. on the Closing Date (the
“Cut-Off Time”). Credits in favor of Purchaser shall be deducted from the
balance of the Purchase Price payable at the Closing, and credits in favor of
the Seller shall be added to the balance of the Purchase Price payable at the
Closing.

 

(a) Hotel’s Accounts; Cash in Till. Seller shall receive a credit for all funds
held in any accounts or reserves (including, without limitation, reserves for
working capital and furniture, fixtures, and equipment) held by or on behalf of
the Hotel as of the Cut-Off Time. All cash on hand, including till money and
house banks, shall be counted by representatives of Seller and Purchaser at the
Cut-Off Time and may be removed and retained by Seller (except that, at
Purchaser’s request, all till money and house banks shall be transferred to
Purchaser to the extent Seller receives a credit therefor).

 

(b) Income; Accounts Receivable; Accounts Payable.

 

(i) Except as provided below, all amounts of income earned and accrued as of the
Cut-Off Time shall belong to Seller, and all amounts of income earned and
accrued after the Cut-Off Time shall belong to Purchaser.

 

(ii) All vending machine income, and telephone, washroom and checkroom income,
shall be counted as of the Cut-Off Time, and Seller shall receive such income
until the Cut-Off Time.

 

(iii) Purchaser and Seller shall each be credited one half of all room revenues
related to accommodations for the evening prior to the Cut-Off Time. In
connection with the sale of the Property, Purchaser shall assume any obligations
to provide hotel accommodations and services pursuant to confirmed reservations
made for periods subsequent to the Closing Date, disclosed to Purchaser in
writing and made in accordance with, and as permitted by, the terms of this
Agreement. Seller shall provide Purchaser with reports of reservations made at
the Hotel up to the Closing Date. All deposits paid in advance, and relative to
rooms reserved or services to be provided for the period after the Closing Date,
shall be credited to Purchaser.

 

(iv) Purchaser shall purchase all accounts receivable of the Hotel which have
remained outstanding for a period less than or equal to sixty (60) days
(including the guest ledger, the city ledger and room charges for the night
commencing prior to the Closing Date) (the “Acquired Accounts Receivable”), and
Purchaser shall pay Seller therefor (or Seller shall receive a credit therefor)
in an amount equal to all such Acquired Accounts Receivable, less any credit
card and travel agent fees and commissions attributable to such Acquired
Accounts Receivable. All such amounts shall be determined as of the Cut-Off
Time. Purchaser may retain for its own accounts any funds received in payment of
such Acquired Accounts Receivable, one

 

21



--------------------------------------------------------------------------------

half of room charges for the night commencing prior to the Closing Date or any
other accounts receivable generated by Purchaser’s operation of the Hotel after
the Closing (all such accounts being collectively referred to herein as
“Purchaser’s Accounts Receivable”). Purchaser shall use its commercially
reasonable efforts to collect any accounts receivable outstanding as of the
Closing Date for a period in excess of sixty (60) days (the “Retained Accounts
Receivable”) and shall pay on a monthly basis to Seller any such Retained
Accounts Receivable so collected minus a five percent (5%) collection fee to be
retained by Purchaser. Any Retained Accounts Receivable that remain uncollected
by Purchaser for a period in excess of one hundred twenty (120) days after the
Closing Date shall automatically revert to Seller for collection by Seller and
Purchaser shall have no further rights or obligations with respect to such
Retained Accounts Receivable.

 

(v) At Closing, Purchaser shall expressly assume all of the payables and trade
payables (accrued or otherwise) relating to the operation of the Hotel,
including, without limitation, credit card and travel agent fees and commissions
relating to Hotel guests in occupancy as of the Cut-Off Time, and Purchaser
shall receive a credit for their portion of such payables which accrue prior to
the Cut-Off Time except in respect of any of the same relating to room charges
for the night commencing prior to the Closing Date. Purchaser agrees to timely
pay all such payables and trade payables, and shall indemnify the Seller with
respect thereto. Without limiting the generality of the foregoing, any and all
bills received from and after the Closing Date which relate to expenses
incurred, services performed, and/or any and all amounts allocable to the period
prior to Closing, shall be paid by Purchaser when due. In the event liabilities
were not accounted for at Closing, at the time of the Final Closing Statement
(as hereinafter defined), the parties will apportion such liabilities so that
Purchaser shall pay the amount accruing after the Cut-Off Time and Seller shall
pay the amount accruing on and before the Cut-Off Time except as aforementioned.

 

(c) Taxes and Assessments.

 

(i) All real estate taxes and special or other assessments in respect of the
Property, sales taxes (relating to Hotel operations), hotel occupancy and
entertainment taxes, water and sewer rents, rates and charges and vault charges,
other municipal permit fees and all assessments and other costs and expenses
payable shall be apportioned as of the Cut-Off Time at the Closing. If the
amount of any such item is unascertainable on the Closing Date, the credit
therefor at the Closing shall be based on the most recently available bill
therefor or, if unavailable, Seller’s good faith estimate thereof, approved by
Purchaser (which approval shall not be unreasonably withheld or delayed). If the
actual amount of any such item, when later determined and prorated for the
applicable period, differs from the credit given therefor at the Closing, the
parties shall within ten (10) days of the determination of the actual amount,
make the appropriate adjustment, and the party owing sums by reason of such
adjustment shall promptly remit such sums to the other party within five (5)
business days of the determination of the appropriate adjustment.

 

(ii) If subsequent to the date hereof, the Property or any part thereof shall
become affected by an assessment or assessments, the Seller shall pay all
assessments due prior to the Closing Date and Purchaser shall be liable for all
assessments due after the Closing Date.

 

22



--------------------------------------------------------------------------------

(iii) If any proceeding for certiorari or other proceeding to determine the
assessed value of the Property or the real property taxes payable with respect
to the Property for any period prior to the Closing Date shall have been
commenced prior to the date hereof and be continuing as of the Closing Date, (i)
Purchaser shall be entitled to control the prosecution of such proceeding or
proceedings to completion and to settle or compromise any claim therein with
respect to the tax year in which the Closing occurs, and (ii) the Seller shall
be entitled to continue to control the prosecution of such proceeding or
proceedings to completion and to settle or compromise any claim therein with
respect to any tax years prior to the tax year in which the Closing occurs. Each
of the parties hereto agrees, at no expense to such party, to cooperate with the
other party and to execute any and all documents reasonably requested by such
other party in furtherance of the foregoing. In the event that Purchaser shall
receive any refund or credit as a result of such proceedings which relate to the
period prior to the Closing Date, then Purchaser shall remit to the Seller such
portion of such refund or credit less a pro-rata share of any costs incurred by
Purchaser in obtaining such refund or credit. In the event that Seller receives
any refunds or credits for such periods, it shall be entitled to retain such
amounts. Seller acknowledges that Seller and Prolific Property Consultants LLC
(“Prolific”) have entered into an engagement letter dated December 2, 2004,
pursuant to which Prolific agreed to prepare a property tax valuation analysis
for the Property for the 2004 tax year. Pursuant to such engagement letter,
Seller agreed to pay a professional fee to Prolific in the amount of $26,000,
which fee is in addition to any related attorneys’ fees and appraisal costs.
Seller agrees that Seller is solely responsible for the payment of all such fees
and costs and that Purchaser shall have no liability therefor. Seller has not
engaged Prolific to perform any services in connection with the 2005 tax year.

 

(d) Utilities; Utilities Deposits. Amounts paid or payable under telephone and
telex contracts and contracts for the supply of heat, steam, water, electric
power, gas, lighting and other utilities services shall be apportioned at
Closing, with the Seller receiving a credit for the deposits, if any, made by
Seller as security under any such public service contract(s), provided such
deposit is transferable and remains on deposit for the benefit of Purchaser.
Deposits in the form of letters of credit in Seller’s name, if any, shall be
released to the Seller upon Closing as provided in such letters of credit. Where
possible, cutoff readings will be secured for all utilities as of the Cut-Off
Time. To the extent they are not available, the cost of such utilities shall be
apportioned between the parties as of the Cut-Off Time on the basis of the most
recent actual (not estimated) bill for such service. Seller shall obtain and
provide the necessary City of Chicago water certification as a condition of the
Closing. Purchaser shall be responsible for causing such utilities and services
to be changed to its name, and shall be liable for and shall pay all utility
bills for services rendered after the Cut-Off Time.

 

(e) Pre-Paid Fees and Expenses. All pre-paid fees and expenses shall be
apportioned at the Closing and Seller shall receive a credit therefor.

 

(f) Service Contracts and Equipment Leases. All amounts paid or payable under
any Service Contracts or Equipment Leases shall be apportioned at the Closing.
If any security deposit has been made in respect of Service Contracts or
Equipment Leases, the Seller shall receive a credit therefor at the Closing
provided such deposit is transferable and remains on deposit for the benefit of
Purchaser.

 

23



--------------------------------------------------------------------------------

(g) Food and Beverage Inventory. Seller shall receive a credit at Closing for
the amount of all unopened inventory of food and beverage. For purposes of this
Section 9.1(g), an individual container shall not be considered opened if the
container itself is not opened but the crate, case, box or pallet including such
container and other similar containers shall have been opened.

 

(h) Rents Under Leases.

 

(i) Subject to the terms of this Section 9.01, all collected rents and other
payments from tenants under Leases shall be prorated between Purchaser and
Seller as of the Cut-Off Time. Seller shall be entitled to all rents (including
any percentage rent, additional rent and any accrued tax, insurance and
operating expense reimbursements and escalations), charges, and other revenue of
any kind under the Leases affecting the Property, attributable to any period
prior to, but not including, the date of Closing. Rents or other reimbursements
due landlord under the Leases not collected as of Closing shall be prorated at
the time of Closing, but Purchaser shall make a good faith effort to collect the
same on Seller’s behalf and tender the same to Seller upon receipt, less a five
percent (5%) collection fee (which obligation shall survive Closing). All rents,
escalations and other reimbursements due landlord under the Leases collected by
Purchaser after the Closing Date shall first be applied to all amounts due under
the Leases at the time of Closing (i.e., sums due to Seller as of Cut-Off Time).

 

(ii) The amount of all security deposits (if any) of tenants under the Leases
held by Seller and not previously applied in accordance with the terms of the
Leases, shall be credited at Closing to the account of Purchaser.

 

(i) Other Apportionments. The parties shall apportion such other items as are
provided for in this Agreement or as are normally prorated and adjusted in the
sale of a hotel.

 

(j) Closing Statements. The parties hereto authorize each other’s agents and
employees to enter the Hotel, during normal business hours and otherwise under
reasonable circumstances, upon two (2) business days’ prior written notice, both
before and after the Closing Date (for a period of up to ninety (90) days after
the Closing Date, for the purpose of making (except as otherwise provided herein
at such party’s sole expense) such inventories, examinations and audits of the
Hotel and the Hotel books and records as they reasonable deem necessary in order
to make the adjustments and prorations required under Article 9. Based upon
preliminary examinations and audits, at or before the Closing, Seller and
Purchaser and/or their respective agents or designees will jointly prepare a
preliminary closing statement in respect of the Property reasonably satisfactory
to Seller and Purchaser in form and substance (the “Preliminary Closing
Statement”) which shows the adjustments and prorations required under this
Article 9. Within ninety (90) days following the Closing Date, Seller and
Purchaser and/or their respective agents or designees will jointly prepare a
final closing statement in respect of the Property (the “Final Closing
Statement”) setting forth the final determination (and the manner in which such
items shall be determined and paid) of all items which were not determined as of
the Cut-Off Time, including, without limitation, dollar-for-dollar adjustments
in the price paid by Purchaser for Accounts Receivable described in Section
9.01(b)(iv) if any Acquired Accounts Receivable so purchased remain uncollected
as of the end of such 90-day period. The net amount due to Seller or Purchaser,
if any, by reason of adjustments to the Preliminary Closing

 

24



--------------------------------------------------------------------------------

Statement as shown in the Final Closing Statement, shall be paid in cash or good
check by the party obligated therefor within fifteen (15) days following that
party’s receipt of the Final Closing Statement. The adjustments, prorations and
determinations agreed to by Seller and Purchaser shall be conclusive and binding
on the parties hereto.

 

(k) Representatives. Subject to prior notice to the other party, Purchaser and
Seller have the right to have their representatives present (A) before the
Closing Date for the purpose of observing the taking of any inventories by the
other party (including the counting of house funds), the review of receivables,
or any other matters to be performed pursuant to this Article 9, and (B) after
the Closing Date (for a period of up to ninety (90) days) for the purpose of
performing any post-Closing adjustments provided for in this Agreement, and such
representatives shall be given reasonable access during normal business hours to
the books and records of the Hotel which are relevant to the preparation of the
Preliminary Closing Statement or Final Closing Statement, as applicable.
Purchaser and Seller shall each be liable for the charges of their own
respective representatives in conducting and supervising such audits and
inventories. Purchaser will furnish Seller with copies of any information which
is contained in Purchaser’s accounting computer system and is requested by
Seller for a period of up to one hundred eighty (180) days after the Closing
Date to allow Seller to make any post-Closing accounting necessary, and
Purchaser shall cooperate in causing on-site personnel to be available to comply
with the foregoing without cost to Seller.

 

(l) Inability to Agree. In the event that Seller and Purchaser are unable to
agree on (A) the Preliminary Closing Statement on or before the Closing Date or
(B) the Final Closing Statements within ninety (90) days following the Closing
Date, then, in either such event, the issues relating to the Preliminary Closing
Statement or the Final Closing Statement, as the case may be, shall be submitted
to an independent certified public accountant reasonably acceptable to Seller
and Purchaser, for final resolution, and Seller and Purchaser agree to be bound
by the determination of such accountant. The costs and expenses incurred in
connection with the services of such accountant shall be divided equally between
Purchaser and Seller.

 

(m) Calculations; Closing Statements. All prorations shall be made on the basis
of the actual number of days in the year and month in which the Closing occurs
or in the period of computation. Except as otherwise expressly provided herein,
all apportionments and adjustments shall be made on an accrual basis in
accordance with generally accepted accounting principles.

 

(n) Inventory of Baggage, etc. The representatives of Seller and Purchaser shall
prepare the inventory as of 12:00 noon on the Closing Date (which inventory
shall be binding on all parties thereto) of (A) all luggage, valises and trunks
checked or left in the care of the Hotel by guests then or formerly in the
Hotel, (B) parcels, laundry, valet packages and other property of guests checked
or left in the care of the Hotel by guests then or formerly in the Hotel
(excluding, however, property in Hotel safe deposit boxes), (C) all luggage or
other property of guests retained by Seller as security for any unpaid accounts
receivable, and (D) all items contained in the Hotel’s lost and found. Seller
shall be responsible for all baggage and other items prior to Closing or that is
not on the inventory, and hereby indemnifies and agrees to hold Purchaser
harmless from any liability with respect thereto. Purchaser shall be responsible
from and after the Closing Date for all baggage and other items listed in such
inventory, and hereby indemnifies and agrees to hold Seller harmless from any
liability with respect thereto.

 

25



--------------------------------------------------------------------------------

(o) Safe Deposit Boxes. On the Closing Date, Seller shall request that the
Manager deliver to Purchaser copies of all receipts and agreements in Manager’s
possession relating to all safe deposit boxes and complete lists of safe deposit
boxes in use at the Hotel, which list shall contain the name and room number of
each depositor. Seller shall be responsible for all claims regarding the
contents thereof prior to Closing or that is not on the inventory, and hereby
agrees to indemnify and hold Purchaser harmless from any liability with respect
thereto. Except as provided above, from and after the Closing, Seller shall be
relieved of any and all responsibility in connection with each said box, and
Purchaser shall indemnify Seller and hold it harmless from and against any
liability with respect thereto.

 

SECTION 9.02 Hotel Records.

 

(a) Seller has advised Purchaser and Purchaser hereby agrees, that,
notwithstanding anything to the contrary contained in this Agreement, Seller is
not delivering (and shall have no obligation to deliver) to Purchaser (A)
certain records which relate to internal matters of Seller (such as income tax
returns, financial statements, loan documents which shall not affect the
Property after Closing, corporate and partnership governance, investment
advisory services and other professional relationships), (B) the work papers,
memoranda, analysis, correspondence and similar materials prepared by or for
Seller in connection with the negotiation and documentation of the transaction
contemplated hereby, (C) originals of all bills, invoices and receipts relating
to the period prior to Closing (Purchaser shall have the right to inspect and
retain copies of the same) and (D) originals of all checks issued by or on
behalf of Seller in payment of such pre-Closing bills and invoices (Purchaser
shall have the right to inspect and retain copies of the same). The items
described in clauses (A) and (B) of the immediately preceding sentence shall not
be included in the definition of Hotel Records.

 

(b) Seller has advised Purchaser that it may be necessary after the Closing for
Seller to audit the Hotel Records with respect to the period prior to the
Closing Date. In addition, Seller may require access to the Hotel Records in
connection with any tax audit, examination or challenge or similar proceeding.
Purchaser agrees (A) to maintain the Hotel Records at the Hotel for a period of
two (2) years after the Closing Date, (B) to grant Seller and the Manager and
their representatives access to the relevant Hotel Records after the Closing, at
reasonable times upon reasonable prior notice, for such purposes and (C) to
cooperate with Seller and the Manager and their representatives in connection
therewith. Seller shall maintain the confidentiality of such information.
Accordingly, Seller shall, and shall cause their trustees, directors, officers,
partners, members and other personnel and representatives to, hold in strict
confidence, and not disclose to any other party without the prior written
consent of Purchaser, any of the information in respect of the Property
delivered to Seller by Purchaser or any of its agents, representatives or
employees, provided that, Seller may disclose such confidential information in
accordance with a judicial, administrative, regulatory or other government order
upon notice to Purchaser.

 

SECTION 9.03 Survival. The obligations of the parties under this Article 9 shall
survive the Closing.

 

26



--------------------------------------------------------------------------------

ARTICLE 10

 

CONDEMNATION AND DESTRUCTION; INSURANCE

 

SECTION 10.01 Condemnation. If, prior to the Closing Date, all or any portion of
the Property is taken by eminent domain (or is the subject of a pending taking
which has not yet been consummated), Seller shall notify Purchaser of such fact
promptly after obtaining knowledge thereof and if such taking (i) shall have a
material adverse effect upon the present or anticipated use and operation of the
Hotel or the profitability thereof, or (ii) results in the elimination of
necessary legal ingress and/or egress from the Property to public roads,
Purchaser shall have the right to terminate this Agreement with respect to the
Hotel, by giving notice to the Seller not later than twenty (20) days after
receipt of Seller’s notice. If Purchaser elects to terminate this Agreement as
aforesaid with respect to the Property, the provisions of Section 2.02(e) shall
apply. If Purchaser does not elect to terminate this Agreement as aforesaid,
there shall be no abatement of the Purchase Price and the Seller shall assign to
Purchaser (without recourse) at the Closing the rights of such Seller to the
awards, if any, for the taking, and Purchaser shall be entitled to receive and
keep all awards for the taking of the Property or such portion thereof.

 

SECTION 10.02 Destruction. If, prior to the Closing Date, a material part (as
defined in this Section 10.02) of the Property is destroyed or damaged by fire
or other casualty, the Seller shall promptly notify Purchaser of such fact and
Purchaser shall have the right to terminate this Agreement by giving notice to
Seller not later than twenty (20) days after receipt of Seller’s notice. For the
purposes hereof, a “material part” of the Property shall mean a part of any
Property for which the cost to repair the damage thereto or destruction thereof
shall exceed Seven Million Dollars ($7,000,000). If Purchaser elects to
terminate this Agreement as aforesaid, the provisions of Section 2.02(e) shall
apply. If Purchaser does not elect to terminate this Agreement as aforesaid, or
if there is damage to or destruction of an “immaterial part” (i.e., anything
other than a material part) of Property by fire or other casualty, there shall
be no abatement of the Purchase Price and the Seller shall assign to Purchaser
(without recourse) at the Closing the rights of Seller to the proceeds, if any,
under Seller’s insurance policies covering the Property with respect to such
damage or destruction, the Seller shall credit Purchaser with the amount of any
deductible under any of Seller’s applicable insurance policies, the Seller shall
cooperate with Purchaser in filing and otherwise pursuing any relevant claim
under such insurance policies and Purchaser shall be entitled to receive and
keep any monies received from such insurance policies except (i) to the extent
Seller has applied the proceeds to restore the Property or has expended sums to
restore the Property for which it shall be entitled to receive reimbursement
from the proceeds, and (ii) to the extent of the proceeds of any business
interruption insurance applicable to the period prior to Closing.

 

SECTION 10.03 Insurance. Purchaser acknowledges that the Property is currently
insured under Manager’s blanket policies of insurance.

 

27



--------------------------------------------------------------------------------

ARTICLE 11

 

BROKER

 

SECTION 11.01 Broker.

 

(a) Seller represents and warrants to Purchaser that it has not hired, retained
or dealt with any broker, finder, consultant or intermediary in connection with
the negotiation, execution or delivery of this Agreement or the transaction
contemplated hereby, other than Jones Lang LaSalle Hotels (“JLLH”). Seller will
indemnify Purchaser and its affiliates, officers, trustees, directors,
employees, shareholders and agents with respect to any claim that the aforesaid
representation and warranty is untrue. In the event the Closing occurs, Seller
shall pay a commission to JLLH pursuant to a separate agreement between Seller
and JLLH.

 

(b) Purchaser represents and warrants to Seller that it has not hired, retained
or dealt with any broker, finder, consultant or intermediary in connection with
the negotiation, execution or delivery of this Agreement or the transactions
contemplated hereby. Purchaser will indemnify Seller and Seller’s affiliates,
officers, trustees, directors, partners, members, employees, shareholders and
agents with respect to any claim that the aforesaid representation and warranty
is untrue.

 

(c) The provisions of this Article 11 shall survive the Closing and any
termination of this Agreement.

 

ARTICLE 12

 

REMEDIES

 

SECTION 12.01 Remedies.

 

(a) Notwithstanding anything to the contrary contained in this Agreement, if
Seller fails to perform in accordance with the terms of this Agreement, then
Purchaser may, as its sole and exclusive remedy hereunder and at Purchaser’s
option, either (a) terminate this Agreement, in which event the Deposit shall be
returned to Purchaser together with an amount equal to Purchaser’s actual, out
of pocket expenses incurred in respect of its negotiations with Seller and
investigation of the Property, not to exceed $200,000, this Agreement shall be
null and void, and neither party shall have any rights or obligations under this
Agreement, except under those provisions that expressly survive termination of
this Agreement, or (b) provided an action is filed within thirty (30) days after
the scheduled Closing Date, seek specific performance of this Agreement, but not
any damages (whether actual, direct, indirect, consequential, compensatory,
punitive or otherwise). Purchaser’s failure to seek specific performance as
aforesaid shall constitute its election to proceed under clause (a) above. If
specific performance is not available to Purchaser due to an intentional act of
Seller (i.e., Seller has sold the Property to another party), then in such case,
in addition to terminating this Agreement, Purchaser may seek actual damages
incurred by Purchaser and directly caused by Seller’s intentional default, the
measure of which shall be the difference between the Purchase Price and the
gross purchase price received by Seller in connection with the transfer of the
Property. In no event shall Seller be liable to Purchaser for consequential
damages, and Purchaser hereby waives all claims for consequential damages.

 

28



--------------------------------------------------------------------------------

(b) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IF
PURCHASER DOES NOT ELECT TO TERMINATE THIS AGREEMENT PURSUANT AN EXPLICIT RIGHT
AVAILABLE TO PURCHASER HEREIN, BUT PURCHASER FAILS TO CONSUMMATE THE TRANSACTION
ON THE SCHEDULED CLOSING DATE (AS DEFINED IN SECTION 2.01), THE DEPOSIT SHALL BE
FORFEITED TO SELLER AS LIQUIDATED DAMAGES AS SELLER’S SOLE AND EXCLUSIVE REMEDY
FOR SUCH FAILURE, AT WHICH TIME THIS AGREEMENT SHALL BE NULL AND VOID AND
NEITHER PARTY SHALL HAVE ANY RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT EXCEPT
UNDER THOSE PROVISIONS WHICH EXPRESSLY SURVIVE TERMINATION OF THIS AGREEMENT.
SELLER ACKNOWLEDGES AND AGREES THAT (1) THE AMOUNT OF THE DEPOSIT IS A
REASONABLE ESTIMATE OF AND BEARS A REASONABLE RELATIONSHIP TO THE DAMAGES THAT
WOULD BE SUFFERED AND COSTS INCURRED BY SELLER AS A RESULT OF HAVING WITHDRAWN
THE PROPERTY FROM SALE AND THE FAILURE OF CLOSING TO HAVE OCCURRED DUE TO A
DEFAULT OF PURCHASER UNDER THIS AGREEMENT; (2) THE ACTUAL DAMAGES SUFFERED AND
COSTS INCURRED BY SELLER AS A RESULT OF SUCH WITHDRAWAL AND FAILURE TO CLOSE DUE
TO A DEFAULT OF PURCHASER UNDER THIS AGREEMENT WOULD BE EXTREMELY DIFFICULT AND
IMPRACTICAL TO DETERMINE; (3) PURCHASER SEEKS TO LIMIT ITS LIABILITY UNDER THIS
AGREEMENT TO THE AMOUNT OF THE DEPOSIT IN THE EVENT THIS AGREEMENT IS TERMINATED
AND THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE TO A
DEFAULT OF PURCHASER UNDER THIS AGREEMENT; AND (4) THE AMOUNT OF THE DEPOSIT
SHALL BE AND CONSTITUTE REASONABLE AND VALID LIQUIDATED DAMAGES.

 

Initials of Seller:

  

 

--------------------------------------------------------------------------------

   Initials of Purchaser:   

 

--------------------------------------------------------------------------------

 

(c) The provisions of this Article 12 shall survive the Closing or termination
of this Agreement for any cause.

 

ARTICLE 13

 

NOTICES

 

SECTION 13.01 Notices. All notices, elections and other communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered with proof of delivery thereof to the individual or individuals
specified below (any notice or communications so delivered being deemed to have
been given, served and received at the time delivered), or sent by Federal
Express or similar overnight or next business day courier (any notice or
communication so delivered being deemed to have been given, served and received
on the next business day) or by United States registered or certified mail,
postage prepaid, return receipt requested (any notice or communication so sent
being deemed to have been given, served and received when delivered), addressed
to the respective parties as follows:

 

29



--------------------------------------------------------------------------------

if to Seller:

 

Buckingham Fountain Hotel LLC

c/o The Swig Investment Company

220 Montgomery Street, 20th Floor

San Francisco, CA 94104

Attention: Kennard P. Perry and Jeanne R. Myerson

 

with a copy to:

 

Farella Braun + Martel LLP

Russ Building, 30th Floor

235 Montgomery Street

San Francisco, CA 94104

Attention: Gregory B. Shean

 

if to Purchaser:

 

c/o Strategic Hotel Capital, Inc.

77 West Wacker Drive, Suite 4600

Chicago, IL 60601 Attention: General Counsel

 

with a copy to:

 

Perkins Coie LLP

131 South Dearborn Street, Suite 1700

Chicago, IL 60603

Attention: Phillip Gordon

 

or to such other address or party as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address or addresses shall only be effective upon receipt.

 

ARTICLE 14

 

MISCELLANEOUS PROVISIONS

 

SECTION 14.01 Acceptance of the Property. The acceptance of the grant deed by
Purchaser shall be deemed an acknowledgment by Purchaser that Seller has fully
complied with all of its obligations hereunder and are discharged therefrom and
shall have no further obligation or liability with respect to any of the
agreements made by Seller in this Agreement, except for those provisions of this
Agreement which expressly provide that any obligation of Seller shall survive
the Closing.

 

SECTION 14.02 Press Releases. Purchaser agrees that prior to Closing it will not
issue any press release, advertisement or other public communication with
respect to this Agreement or the transactions contemplated hereby without the
prior written consent of Seller, which consent may be granted or withheld at
Seller’s sole discretion. If Purchaser is required by

 

30



--------------------------------------------------------------------------------

law to issue such a press release or other public communication, at least two
(2) business days prior to the issuance of the same Purchaser shall deliver a
copy of the proposed press release or other public communication to Seller for
its review and approval, which approval shall not be unreasonably withheld or
delayed.

 

SECTION 14.03 Assignment. Purchaser may not assign its rights and obligations
hereunder, in whole or in part, without the prior written consent of Seller and
any assignment without such prior written consent shall be deemed null and void,
except that Purchaser may assign this Agreement to its Affiliate, provided that
(x) prior to such assignment, Manager approves in writing of such Affiliate as
the purchaser of the Hotel pursuant to its approval rights under the Management
Agreement, and (ii) Purchaser remains primarily liable for all obligations of
Purchaser hereunder assigned to such Affiliate by Purchaser. As used herein,
“Affiliate” means with respect to a party or other entity (i) any entity
controlling, controlled by or under common control with such party or other
entity or an owner of such party or other entity; (ii) any entity resulting from
the merger, consolidation or reorganization of such party or other entity or an
owner of such party or other entity into or with any other entity; or (iii) any
entity acquiring all or substantially all of the ownership of such party or
other entity or all or substantially all of such party’s or other entity’s
assets. This Agreement shall bind and inure to the benefit of the legal
representatives, successors and permitted assigns of the parties hereto.

 

SECTION 14.04 Binding Effect. This Agreement does not constitute an offer to
sell and shall not bind Seller or Purchaser unless and until both parties shall
have executed and delivered to each other an executed original counterpart
hereof.

 

SECTION 14.05 Partial Invalidity. If any term or provision of this Agreement or
the application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby and each
remaining term and provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.

 

SECTION 14.06 Recordation of Agreement. Neither Seller nor Purchaser may record
this Agreement. The provisions of this Section 14.06 shall survive the closing
or termination of this Agreement for any cause.

 

SECTION 14.07 Entire Agreement. This Agreement, together with the exhibits
hereto and the Closing Documents, constitutes the entire agreement of the
parties regarding the subject matter of this Agreement and all prior or
contemporaneous agreements, understandings, representations and statements, oral
or written, are hereby merged herein.

 

SECTION 14.08 Enforcement. In the event of any litigation or binding arbitration
between the parties, whether based on contract, tort or other cause of action or
involving bankruptcy or similar proceedings, in any way related to this
Agreement or the Property, the non-prevailing party shall pay to the prevailing
party all reasonable attorneys’ fees and costs and expenses of any type, without
restriction by statute, court rule or otherwise, incurred by the prevailing
party in connection with any action or proceeding (including arbitration
proceedings, any appeals and the enforcement of any judgment or award), whether
or

 

31



--------------------------------------------------------------------------------

not the dispute is litigated or prosecuted to final judgment. The “prevailing
party” shall be determined based upon an assessment of which party’s major
arguments or positions taken in the action or proceeding could fairly be said to
have prevailed (whether by compromise, settlement, abandonment by the other
party of its claim or defense, final decision, after any appeals, or otherwise)
over the other party’s major arguments or positions on major disputed issues.
Any fees and costs incurred in enforcing a judgment shall be recoverable
separately from any other amount included in the judgment and shall survive and
not be merged in the judgment. The provisions of this Section 14.08 shall
survive the Closing.

 

SECTION 14.09 Amendment. This Agreement may not be modified, amended, altered or
supplemented except by written agreement executed and delivered by Purchaser and
Seller.

 

SECTION 14.10 Governing Law. This Agreement is entered into and shall be
governed by and construed in accordance with the laws of the State of Illinois
(without giving effect to its choice of law principles). The parties agree that
all suits or actions of any kind brought to interpret or enforce the terms of,
or otherwise arising out of or relating to, this Agreement shall be filed and
litigated solely in the state or federal courts in Chicago, Illinois. Each party
hereby consents to the personal and subject matter jurisdiction of said courts.

 

SECTION 14.11 Exhibits. All Exhibits referred to in this Agreement are
incorporated herein and made a part hereof as fully as if set forth herein.

 

SECTION 14.12 No Waiver. The failure of any party hereto to enforce at any time
any of the provisions of this Agreement shall in no way be construed as a waiver
of any of such provisions, or the right of any party thereafter to enforce each
and every such provision. No waiver of any breach of this Agreement shall be
held to be a waiver of any other or subsequent breach.

 

SECTION 14.13 Headings; Article, Section and Exhibit References. The Article and
Section headings used herein are for reference purposes only and do not control
or affect the meaning or interpretation of any term or provision hereof. All
references in this Agreement to Articles, Sections and Exhibits are to the
Articles and Sections hereof and the Exhibits annexed hereto.

 

SECTION 14.14 No Other Parties. The representations, warranties and agreements
of the parties contained herein are intended solely for the benefit of the
parties to whom such representation, warranties or agreements are made (and
their permitted assigns), shall confer no rights hereunder, whether legal or
equitable, in any other party, and no other party shall be entitled to rely
thereon.

 

SECTION 14.15 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which taken
together shall constitute but one agreement.

 

SECTION 14.16 Waiver of Trial by Jury. SELLER AND PURCHASER HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER AGAINST THE
OTHER OR ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.

 

32



--------------------------------------------------------------------------------

SECTION 14.17 Time. Time is of the essence of this Agreement. In the computation
of any period of time provided for in this Agreement or by law, the day of the
act or event from which the period of time runs shall be excluded, and the last
day of such period shall be included, unless it is a Saturday, Sunday, or legal
holiday, in which case the period shall be deemed to run until the end of the
next day which is not a Saturday, Sunday, or legal holiday.

 

SECTION 14.18 Limitation on Liability. Notwithstanding anything to the contrary
contained herein, if Closing shall have occurred, the aggregate liability of
Seller arising pursuant to or in connection with the representations,
warranties, indemnifications, covenants or other obligations (whether express or
implied) of Seller under this Agreement (or any document executed or delivered
in connection herewith) (collectively, the “Contract Liabilities”) shall not
exceed Two Million One Hundred Forty-Two Thousand Nine Hundred Dollars
($2,142,900). No constituent partner or member in Seller, nor any person, trust
or entity that becomes a constituent partner or member in Seller, nor any
partner, member, manager, shareholder, director, officer, employee, beneficiary,
trustee or agent of any of the foregoing, shall have any personal liability,
directly or indirectly, under or in connection with this Agreement or any
agreement made or entered into under or pursuant to the provisions of this
Agreement, or any amendment to any of the foregoing made at any time or times,
heretofore or hereafter, and Purchaser and its successors and assigns and,
without limitation, all other persons and entities, shall look solely to the
assets of Seller for the payment of any claim or for any performance, and
Purchaser, on behalf of itself and its successors and assigns, hereby waives any
and all such personal liability. Except for the rights and remedies of Purchaser
expressly set forth above in Section 12.01(a), it is expressly understood and
agreed that notwithstanding any applicable law to the contrary, Seller shall not
have any liability for any claim, cause of action or other liability arising out
of or relating to this Agreement or the Property whether based on contract,
common law, statute, equity or otherwise (subject, however, to Purchaser’s right
to recover Purchaser’s reasonable attorneys’ fees and court costs pursuant to
Section 14.08).

 

SECTION 14.19 Confidentiality. Purchaser shall not disclose, and shall ensure
that Purchaser’s directors, officers, employees, affiliates, partners, members,
brokers, agents, or other representatives, including, without limitation,
attorneys, accountants, contractors, consultants, engineers and financial
advisors (collectively, “Purchaser’s Representatives”) do not disclose, the
existence or terms of this Agreement to any person or entity other than
Purchaser’s Representatives on a “need to know” basis. Before any such
disclosure to Purchaser’s Representatives, Purchaser shall notify such
Purchaser’s Representatives of the confidential nature of the existence and
terms of this Agreement and prohibit further disclosure of same by such
Purchaser’s Representatives.

 

SECTION 14.20 Exchange Transaction. Purchaser agrees upon the request of Seller
to cooperate with Seller in closing all or part of this transaction as an
exchange pursuant to Internal Revenue Code Section 1031, provided that:

 

(a) Purchaser shall incur no additional expense or liability in connection
therewith and shall not be required to hold title to any property other than the
Property; and

 

33



--------------------------------------------------------------------------------

(b) Seller shall indemnify, protect, defend and hold Purchaser harmless from any
claims, demands, causes of action, judgments, expenses, costs and attorneys’
fees which result from Purchaser’s compliance with this paragraph, which
obligation shall survive the Closing or termination of this Agreement.

 

ARTICLE 15

 

INDEMNIFICATION

 

SECTION 15.01 Agreement to Indemnify. Subject to any express limitations or
other provisions of this Agreement to the contrary:

 

(a) Seller shall hold harmless, indemnify and defend Purchaser against any and
all obligations, claims, losses, damages, liabilities and expenses (including
reasonable attorney’s fees and disbursements) (“Claims”) arising out of (i) the
injury to or death of any person occurring on or about or in connection with the
Property or any portion thereof at any time or times prior to the Closing; (ii)
a breach by Seller of any of its representations or warranties hereunder or in
the Closing Documents; and (iii) any breach by Seller of any covenant or
obligation of Seller set forth in this Agreement or any of the Closing
Documents.

 

(b) Purchaser shall hold harmless, indemnify and defend Seller against any and
all Claims arising out of (i) the ownership, tenancy and operation of the
Property after Closing, (ii) injury to or death of any person occurring on or
about the Property or any portion thereof at any time or times after the
Closing, (iii) a breach by Purchaser of any of its representations or warranties
hereunder, and (iv) any breach by Purchaser of any covenant or obligation of
Purchaser set forth in this Agreement or any of the Closing Documents.

 

SECTION 15.02 Indemnification Regarding Assumed Obligations. Whenever it is
provided in this Agreement that an obligation of one party will be assumed by
the other party after the Closing, the party so assuming such liability also
shall be deemed to have agreed to indemnify, defend and hold harmless the other
party and its successors and assigns from all claims, losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
disbursements) arising from such failure of the assuming party to perform the
obligation so assumed after Closing.

 

SECTION 15.03 Notice and Cooperation on Indemnification. Whenever either party
shall learn through the filing of a claim or the commencement of a proceeding or
otherwise of the existence of any liability for which the other party is or may
be responsible under this Agreement, the party learning of such liability shall
notify the other party promptly and furnish copies of such documents (and make
originals thereof available) and such other information as such party may have
that may be used or useful in the defense of such claims and shall afford said
other party full opportunity to defend the same in the name of such party and
generally shall cooperate with said other party in the defense of any such
claims.

 

SECTION 15.04 Survival of Indemnities. The indemnities in this Article 15 shall
survive the Closing or termination of this Agreement for a period not to exceed
six (6) months.

 

[Signatures Begin Next Page]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

SELLER:

BUCKINGHAM FOUNTAIN HOTEL LLC,

a Delaware limited liability company

By:

 

The Swig Company,

   

a California corporation,

   

Its Manager

   

By:

 

/s/ Jeanne R. Myerson

--------------------------------------------------------------------------------

       

Jeanne R. Myerson

       

President

 

PURCHASER:

SHC COLUMBUS DRIVE, LLC,

a Delaware limited liability company

By:

 

/s/ Laurence S. Geller

--------------------------------------------------------------------------------

   

Laurence S. Geller

   

President and Chief Executive Officer

 

35